DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 13 July 2022 has been entered.

Allowable Subject Matter
Claims 2-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 2:	The prior art of record does not teach or reasonably suggest a head-up display comprising a screen holder wherein the screen holder includes a front-surface buffer member abutting against the main holder on a side of the front surface of the thin-plate screen in a direction orthogonal to a surface of the thin-plate screen, the front-surface buffer member being configured to buffer vibration of the thin-plate screen with respect to the main holder along with the other limitations of the claim.
Matsuura et al. (US 2014/0022645 A1), considered to be the closest prior art, teaches a head-up display with a screen, screen holder, and main holder.  However, Matsuura does not teach a front-surface buffer member abutting against the main holder on a side of the front surface of the screen in a direction orthogonal to a surface of the screen, the front-surface buffer member being configured to buffer vibration of the screen with respect to the main holder.
Kobayashi (US 2014/0368544 A1), also considered a close prior art, teaches a head-up display including a screen and screen holder.  However, Kobayashi does not teach a front-surface buffer member abutting against the main holder on a side of the front surface of the screen in a direction orthogonal to a surface of the screen, the front-surface buffer member being configured to buffer vibration of the screen with respect to the main holder.
Claims 4 and 6 inherits the subject matter from claim 2.
With respect to claim 3:	The prior art of record does not teach or reasonably suggest a head-up display comprising wherein the screen holder includes a side surface exposed from the main holder, and a side-surface buffer member provided on the side surface, the side-surface buffer member being configured to buffer vibration of the thin-plate screen along with the other limitations of the claim.
Matsuura, considered to be the closest prior art, teaches a head-up display with a screen, screen holder, and main holder.  However, Matsuura does not teach the screen holder includes a side surface exposed from the main holder, and a side-surface buffer member provided on the side surface, the side-surface buffer member being configured to buffer vibration of the screen.
Kobayashi, also considered a close prior art, teaches a head-up display including a screen and screen holder.  However, Kobayashi does not teach the screen holder includes a side surface exposed from the main holder, and a side-surface buffer member provided on the side surface, the side-surface buffer member being configured to buffer vibration of the screen.
Claim 7 inherits the subject matter from claim 3.
With respect to claim 5:	The prior art of record does not teach or reasonably suggest a head-up display comprising wherein wherein the field lens includes a positioning member configured to position and fix the screen holder and the thin-plate screen held by the screen holder.
Matsuura, considered to be the closest prior art, teaches a head-up display including a field lens, screen, and screen holder.  However, Matsuura’s screen holder and screen are not positioned and fixed using any part of the field lens.
Kobayashi, also considered a close prior art, teaches a head-up display including a field lens, screen, and screen holder.  However, Kobayashi’s screen holder and screen are not positioned and fixed using any part of the field lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        

/ELMITO BREVAL/Primary Examiner, Art Unit 2875